Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of U.S. patent application no. 15/831,284 filed on December 4, 2017, which claims priority to U.S. provisional patent application serial number 62/429,654[[,]] filed on December 2, 2016.

Claim Status
Claims 15 and 21-24 are pending and under examination. Claims 1-14 and 16-20 are canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered by the examiner.
  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 15, 21, and 23 are rejected under 35 U.S.C. 103 as being un-patentable over Asim Oncogene (2008) 27, 3596-3604 in view of Tran, Biochem. Pharmacol. 2013 Mar 15; 85(6): 753–762, and Richmond Journal List, PLoS One, 9(4); 2014. All references can be found in the parent case # 15/831,284.
Asim teaches the use of Src kinase inhibitor to treat prostate cancer (C4-2 prostate cells) comprising contacting said cells with an effective amount (1 µM) of a Src kinase inhibitor, PP2, wherein the Src inhibition results in dramatic decrease in the cell invasion in addition to decreasing cell growth. (See Abstract & Fig. 1.) 
Asim does not teach CH223191. 
Tran teaches Inhibition of constitutive aryl hydrocarbon receptor (AhR) signaling attenuates androgen independent signaling and growth in (C4-2) prostate cancer cells, Title. Moreover Tran et al. teaches the forced decrease in AhR expression resulted in a 50% decline in the growth rate of C4-2 cells. These data indicate that AhR is required to maintain hormone independent signaling and growth by the androgen receptor in C4-2 cells. (See Abstract.) Tran also teaches together these data provide evidence that AhR plays a significant role in sustained androgen receptor signaling and growth. One mechanism AhR may use to activate androgen receptor is by phosphorylation of the receptor with Src kinase. Src kinase has been identified as a member of the inactive AhR protein complex and can transduce AhR signaling through the protein phosphorylation pathway. Src was shown to mediate crosstalk between AhR and epidermal growth factor receptor in colon cancer cells. Independently, studies have shown that Src kinase can induce androgen receptor transactivation in C4-2 cells. Inhibition of Src kinase function with a specific inhibitor resulted in decreased androgen receptor activation. (See page 8, third para.)
Richmond teaches the use of an effective amount (25 µM to 50 µM) of CH223191, and AhR antagonist for reducing cell growth of prostate cancer cells. (See Abstract and page e95058.)
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the therapeutic composition disclosed by Asim et al. with that set forth by Richmond et al. and Tran et al. for treating prostate cancer because not only each is taught by the prior art to be useful for the same purpose (i.e., treating prostate cancer or inhibiting the growth of castration resistant prostate cancer cells). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One would also be motivated to combine both CH223191 as the AhR antagonist with PP2 as the SRc inhibitor because Tran teaches Src kinase can induce androgen receptor transactivation in C4-2 cells. Inhibition of Src kinase function with a specific inhibitor resulted in decreased androgen receptor activation. (See page 8, third para.) One would reasonably expect the combination to successfully treat prostate cancer. 


Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Asim Oncogene (2008) 27, 3596-3604 in view of Tran, Biochem. Pharmacol. 2013 Mar 15; 85(6): 753–762.  Richmond Journal List, PLoS One, 9(4); 2014, as applied to claims 15, 21, and 23 in further view of Frauenstein, Arch Toxicol (2015) 89:1329–1336.
The teachings of Asim, Tran, and Richmond have been discussed in the above 103 rejection. 
Asim, Tran, and Richmond collectively do not teach 30µM PP2. 
Frauenstein teaches 4-amino5-(4-chlorophenyl)-7-(dimethylethyl) pyrazolo[3,4-d] pyrimidine (PP2) is a widely used compound to block the activity of Src family kinases, the major group of nonreceptor tyrosine kinases, which trigger multiple cellular signaling pathways. (See Abstract.) Moreover, Frauenstein teaches the co-incubation with 1, 10, and 100 µM PP2 resulted in a complete displacement of [3 H] TCDD specific binding from the AHR. These concentration-dependent effects confirm that PP2 is indeed an AHR ligand. (See Fig. 4.)
It would have father been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to adjust the amount of the PP2 from 1 µM to 30 µM as the Src inhibitor to give Applicant claimed invention. One would have been motivated by the fact that Frauenstein teaches PP2 as an SRc inhibitor was able bind to Ahr. Additionally, based on the teaching of tran, one would be able to figure out how much of the PP2 needed in combination with CH223191 that can simultaneously or synergistically inhibit both AhR and SRC to effectively treat prostate cancer. Such action can be done via no more than routine optimization. Finally, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628